PER CURIAM.
Defendant appeals his convictions for burglary, grand theft, assault, and petit theft. The court sentenced defendant to three years for burglary, three years probation for grand theft to begin upon his release from prison, and concurrent sixty day terms for the other crimes. The multiple convictions are proper, but the multiple theft sentences are not since the petit theft was a lesser included charge of the grand theft. State v. Hegstrom, 401 So.2d 1343 (Fla.1981); Ervin v. State, 419 So.2d 409 (Fla. 2d DCA 1981). Therefore, we vacate the sixty day sentence for petit theft. We affirm all of defendant’s convictions and the remaining sentences.
GRIMES, A.C.J., and DANAHY and SCHOONOVER, JJ., concur.